                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________

DEANDRE BEASON,

                       Petitioner-Appellant,

       vs.                                              Case No. 17-cv-406-wmc

UNITED STATES OF AMERICA,

                       Respondent-Appellee.
_____________________________________________________________

                                NOTICE OF APPEAL

       Deandre Beason, by counsel, hereby gives notice pursuant to Fed. R. App.

P. 3(c) & 4(a)(1)(B) that he appeals the order and judgment denying his petition for

relief under 28 U.S.C. § 2241. The judgment was imposed on November 29, 2018,

in the United States District Court for the Western District of Wisconsin, the

Honorable William M. Conley presiding. Mr. Beason takes this appeal to the

United States Court of Appeals for the Seventh Circuit.

       The district court issued a certificate of appealability pursuant to 28 U.S.C.

§ 2253 & Fed. R. App. P. 22(b), authorizing this appeal, in the same order denying

the § 2241 petition.

       With this notice of appeal, Mr. Beason also files the docketing statement

required by Circ. Rule 3 (7th Cir.), combined with a Cir. Rule 26.1 disclosure

statement. Mr. Beason also files a motion to proceed in forma pauperis on appeal.




                                                           FEDERAL DEFENDER SERVICES
                                                                   OF WISCONSIN, INC.
Dated at Madison, Wisconsin this 4th day of December, 2018.

                                Respectfully submitted,
                                Deandre Beason, Petitioner

                                /s/ Shelley M. Fite
                                Shelley M. Fite

                                FEDERAL DEFENDER SERVICES
                                 OF WISCONSIN, INC.
                                22 East Mifflin Street, Suite 1000
                                Madison, WI 53703
                                Tel: 608-260-9900
                                Fax: 608-260-9901
                                shelley_fite@fd.org




                                2
                                                 FEDERAL DEFENDER SERVICES
                                                         OF WISCONSIN, INC.
